United States Court of Appeals
                    For the First Circuit


No. 00-2279


                      FRANK DIBENEDETTO,

                    Petitioner, Appellant,

                              v.

                    TIMOTHY HALL, ET AL.,

                   Respondents, Appellees.




                        ERRATA SHEET

     The opinion of this court, issued November 16, 2001,
should be amended as follows:

    On page 2, after "("AEDPA")", insert comma.

    On page 7, change "Id." to "510 N.E.2d at"

    On page 9, change "discuss" to "decide".

    On page 12, insert "see" before "also"

     On page 12, change "Id. at 21." to "United States v.
Patrick, 248 F.3d 11, 21 (1st Cir. 2001)."

    On page 14, insert "had" before "a background chorus"

    On page 20, capitalize "report"

    On page 21, after "constitutional" insert "right to"
-2-